No. 2--04--0706               filed 5/24/06
______________________________________________________________________
________

                                              IN THE

                             APPELLATE COURT OF ILLINOIS

                           SECOND DISTRICT
______________________________________________________________________
________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Lee County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 03--CF--246
                                       )
GREGORY A. EVANS,                      ) Honorable
                                       ) David T. Fritts,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE HUTCHINSON delivered the opinion of the court:

       Following a bench trial, defendant was convicted of the offense of failing to register as a sex

offender (730 ILCS 150/3 (West 2002)), and was sentenced to 18 months' imprisonment. The

conviction was based upon defendant's failure to register as a sex offender with the Dixon police

department within 10 days of establishing a residence in Dixon in 2003. On appeal, defendant

contends that the State failed to prove him guilty of the offense beyond a reasonable doubt.

Specifically, defendant argues that the State failed to prove that defendant resided in Dixon for a

period of 10 days or more. After a review of the record, we find that the State presented sufficient

evidence to establish defendant's residence in Dixon for an aggregate period of 10 days or more and

we affirm defendant's conviction.
No. 2--04--0706


       When considering a challenge to the sufficiency of the evidence, the relevant

question is whether, after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.           People v. Collins, 106 Ill. 2d 237, 261 (1985).             The

determinations of the weight to be given to the witnesses' testimony, their credibility, and

the reasonable inferences to be drawn from the evidence are the responsibility of the fact

finder. Collins, 106 Ill. 2d at 261-62.

       Section 3(a)(1) of the Sex Offender Registration Act (the Act) (730 ILCS 150/3(a)(1) (West

2002)) imposes a duty upon a sex offender to register "with the chief of police in each of the

municipalities in which he or she attends school, is employed, resides or is temporarily domiciled for

a period of time of 10 or more days." Section 3(b) of the Act requires the sex offender to register

within 10 days of establishing a residence or temporary domicile. 730 ILCS 150/3(b) (West 2002).

For purposes of section 3 of the Act, a place of residence or temporary domicile is defined as "any

and all places where the sex offender resides for an aggregate period of time of 10 or more days

during any calendar year." 730 ILCS 150/3(a) (West 2002). A violation of section 3 of the Act is a

Class 4 felony. 730 ILCS 150/10 (West 2002).

       We conclude that a rational trier of fact could have found beyond a reasonable doubt that

defendant resided in Dixon for an aggregate period of 10 or more days and that he failed to register

with the Dixon police department within 10 days of establishing his residence there. The evidence

established that defendant was incarcerated in the Lee County jail until October 26, 2003. The State

also introduced evidence that defendant established a residence in Dixon following his release from

jail. This evidence included the testimony of Adam Koehler, who managed the apartment building

located at 8052 W. Third Street in Dixon and lived next door. Koehler testified that defendant's

                                                 -2-
No. 2--04--0706


girlfriend, Mary Grandberry, lived in this building and that defendant moved in with Grandberry on

October 26, 2003. Koehler testified that he observed defendant's presence in the building every

evening and that defendant was there "all of the time."

       Additionally, various officers of the Dixon police department testified that they had

numerous contacts with defendant in Dixon during October and November 2003. On October 30,

2003, defendant went to the Dixon police department and indicated that he needed to register as a

sex offender because he was living in Dixon at 8052 W. Third Street. On this occasion, however,

defendant became upset about an error in a report indicating that he was a sexual predator rather

than a sexual offender, and he left the police station without registering. On November 7, 2003,

defendant was stopped in his vehicle by a Dixon police officer for driving with a suspended license.

At the time of this stop, defendant informed the officer that he lived at 8052 W. Third Street in

Dixon and this address was printed on defendant's citation and bond paperwork. On November 9,

2003, the Dixon police department responded to a domestic dispute between defendant and

Grandberry at 8052 W. Third Street. Later that day, defendant was again stopped in his vehicle for

driving with a suspended license. At this time, defendant told the officer that he had lived in Dixon

for the last couple of months. Once again, the 8052 W. Third Street address was printed on

defendant's citation. On November 16, 2003, Dixon police responded to another disturbance

involving defendant at the 8052 W. Third Street address. On December 8, 2003, defendant

registered as a sex offender with the Dixon police department; defendant's registration indicated that

he resided at 8052 W. Third Street. From such evidence, we believe that a rational trier of fact

could conclude beyond a reasonable doubt that, following his release from jail on October 26, 2003,

defendant resided at 8052 W. Third Street in Dixon for an aggregate period of 10 or more days, and




                                                 -3-
No. 2--04--0706


that he failed to register with the Dixon police department within 10 days of establishing his

residence there.

        In urging reversal, defendant relies upon evidence introduced at trial that he stayed with

Grandberry for only a few nights following his release from jail and that he subsequently lived in

Chicago. Defendant relies on evidence that he had registered as a sex offender in Chicago on

November 3, 2003; that he paid rent for a hotel room in Chicago for the month of November 2003;

and that he had an Illinois identification card with a Chicago post office box as an address.

Defendant also argues that Koehler's testimony was "tainted by his animosity toward [defendant]."

Such arguments are unavailing. Defendant's sex offender registration in Chicago and his rental of a

hotel room and post office box in Chicago did not preclude the trial court from concluding that

defendant had resided in Dixon for an aggregate of 10 or more days after his release from jail on

October 26, 2003, and that he had a duty under section 3 of the Act to register with the Dixon police

department. Indeed, section 3(a) of the Act defines residence or temporary domicile as "any and all

places" a defendant resides for an aggregate of 10 or more days in a particular calendar year. 730

ILCS 150/3(a) (West 2002). Moreover, section 3(b) imposes a duty to register within 10 days of

establishing a residence or temporary domicile "regardless of any initial, prior, or other registration."

730 ILCS 150/3(b) (West 2002). The trial court was in the best position to assess the credibility of

the witnesses (Collins, 106 Ill. 2d at 261), and we believe that the trial court could have

reasonably concluded based upon the testimony of Koehler and the Dixon police officers

that defendant resided in Dixon for 10 or more days in October and November 2003 without

registering as required by section 3 of the Act. Accordingly, we affirm defendant's conviction.

        For the foregoing reasons, we affirm the judgment of the circuit court of Lee County.

        Affirmed.

                                                  -4-
No. 2--04--0706


      BOWMAN and GILLERAN JOHNSON, JJ., concur.




                                    -5-